STAYTON, Chief Justice, dissenting.
It is conceded that there is no homestead in fact belonging to the. estate of the deceased husband that can be set apart to the surviving wife; that the widow is the only person entitled to the allowance in lie'u of homestead and other exempt property, and it is not claimed that the sum allowed is excessive.
It is held that the widow is entitled to receive the sum thus allowed if it can be realized from the small community estate of her deceased husband and herself and from his share of the common estate of himself and his first wife; and so far there is concurrence of opinion.
It is held, however, that the children of the first wife are entitled to one-half the community estate of their mother and father after the payment of one-half- of the debts with which that estate stands charged, and that this they must receive even though ci'editors of that estate be not paid because the residue of the estate, after taking out the allowance to the widow, may be insufficient-for that purpose.
In this proposition there is not a concurrence of opinion, the writer believing that the right of the creditors of the estate of the husband and first wife to be paid in full is superior to the right of the children.
The rule is understood to be that the creditors of a deceased person's estates are entitled to payment of any sums due them if the estate be solvent, and in determining whether solvent, exempt property or an allowance in lieu thereof is not to be estimated as assets of the estate. Rev. Stats., art. 2003.
If an estate be insolvent—i. e., insufficient to pay the claims of creditors after taking out exempt property or allowance in lieu thereof for a widow or children—then creditors must suffer loss by reason of this insolvency; but it is not believed that there- is any case in which heirs are entitled to hold as against creditors any part of an estate charged with the payment of their debts, though the necessity for thus consuming the estate grows out of the fact that it becomes necessary to make an allowance to a surviving widow.
The allowance which the law gives to a widow in lieu o'f exempt property is superior to that of creditors, who contract debts with a knowledge of the existence of the law declaring that in given conditions the allowance shall be made.
It is superior to the claims of heirs, who can take only what the law gives them.
The claims of creditors, however, ate superior to the claims of heirs, be*197cause they are based on contract of the ancestor, and the law confers the estate on the heir subject to the .payment of all just debts of the testator or intestate. Rev. Stats., art. 1817.
Hothing can be withdrawn from the claims of creditors which descends to heirs, except exempt property and allowances in lien thereof under circumstances pointed out by the law.
The correctness of this general proposition will not be denied, but it is claimed that it is not applicable to a case like this.
That property which descends to an heir charged by law with the payment of debts of the ancestor, whether the estate be in severalty or in common, must be subjected-to their payment, is believed to be universally true; and it necessarily follows that in all such cases the heir takes in subordination to the rights of creditors.
The debts involved in this case are such as were contracted by the deceased husband during the life of the first wife and while the marriage relation existed between them. • On the death of the first wife one-half of the community estate vested in her children and the other half in her husband; but the law then declared that “in every case the community estate passes charged with the debts against it.” Rev. Stats., art. 1645.
This has been the law in this State since the Act of March 13, 1848. It further declared that “the community property of the husband and wife, except such as is exempt from forced sale, shall be liable for all the debts contracted during the marriage.” Rev. Stats., art. 2164.
The children of the first marriage took one-half of the property' with this charge upon it. The .law declared the existence of this charge; the creditors are not shown to have done any act that would release it, and if released at all this must result from the fact that the husband contracted a second marriage, out of which grew a necessity to appropriate after his death a part, or it may be the whole, of his interest in the entire property once charged with the payment of community debts.
It can not be claimed that any statute exists which by fair construction releáses the charge upon interest inherited by heirs on the occurrence of the facts relied upon in this case.
The law, for a most beneficent purpose, does subordinate the claims of creditors, even though secured by lien, unless acquired in a given manner, as well as the claims of heirs,-to the right of a widow to an allowance in lieu of exempted property not existing in kind; and to this heirs and creditors must submit simply because the law declares that they shall.
Hnder the operation of an existing law a charge for the payment of the debts of a deceased person may be made to yield to make up the allowance to a widow in lieu of exempt property, and so even though the charge exists in the form of a lien given by contract during the life of the testator or intestate, unless the contract be executed in such manner as to cut off the widow’s right. Rev. Stats., art. 2000; Green v. Crow, *19817 Texas, 180; Reeves v. Petty, 44 Texas, 249; McLane v. Paschal, 47 Texas, 366; Horn v. Arnold, 52 Texas, 164; Griffie v. Maxey, 58 Texas, 214.
This is permissible, because creditors contract with reference to the law, and know that itheir rights, in so far as they depend on the existence or nonexistence of the debtor’s family at the time of his death, must stand or fall on the application of the law to the facts that may exist at the time of his death.
In the case before us the rights of creditors of the community estate of T. M. Hoffman and his first wife were fixed at the time of her death in so far as her children claim through her.
The law then charged their inheritance, as did it that part of the common estate cast upon their father, with the payment of the community-debts, and not with the payment of only one-half of such debts.
As between the father and children of that marriage it was the right of the one to pay one-half of the common indebtedness and to have the other half paid by the other, but the entire community estate was liable to creditors and stood charged with the payment of debts, except as this may have been affected by exemptions.
As against her heirs the rights of creditors of the community were fixed at the date of her death; as they, through property inherited, were bound then they are bound now; property then inherited by them is charged now as it was then; if it was liable then, as between themselves and creditors, to payment of only one-half of the common indebtedness, that is its liability now; and if it was then liable to sale for payment of all common indebtedness such is its liability now, unless their father had power by his own act and without the consent of creditors to remove the charge from their inheritance (in any manner other than by payment of the debts for which the law expressly gave the charge.
The statutes do recognize the fact that the family relation of a debtor at time of his death, under given conditions of his estate, may seriously affect and in some cases entirely defeat the rights' of creditors to payment therefrom, but they nowhere recognize the fact that this shall ever operate to the injury of the creditor, in so far as his right exists against third persons, by reason of contract, or by reason of the fact that such third persons hold property, by inheritance or otherwise, charged with payment of a debt the deceased may have been under obligation to pay, in whole or in part, as principal or as surety.
If T. M. Hoffman had died before his first wife did, leaving an estate that did not furnish in kind to his widow the exempt property, and indebted as-was he when his first wife died, who would contend that all the community property not necessary to make up the widow’s allowance in lieu of exempt property was not subject to the claims of creditors, or that payment of their claims, in so far as the residue of the estate would do so, should be to any extent denied because property that might other*199wise have been appropriated to that use went to make up the widow’s allowance, whereby the shares of heirs might be entirely defeated?
If it took half the estate to make up the allowance, who would claim that the children would be entitled to the residue on making payment of one-half of the debts which the law declares shall be a charge upon all the property of the common estate not exempt from forced sale or necessary to furnish an allowance in lieu thereof? Where is the difference in principle between the case here supposed and that at bar?
Hone can arise from the fact that the first wife would have owned one-half of the property thus withdrawn from the reach of creditors, for her right to the extent of the allowance if the estate were insolvent would not rest on the fact that she had an interest in the property from which the allowance would be taken, for if the property were the separate estate of her husband the allowance would have been the same, and as fully withdrawn from the claims of creditors and heirs of the husband not entitled under the statutes to participate in it as could it possibly be when taken from community property.
The difference can not be found in the fact that the allowance in this case is made to the second wife out of her husband’s interest in the common estate of himself and his first wife; for, as before said, it matters not whether the allowance comes from property in which her husband owned an interest in common with others or from property which in its entirety he owned in his own separate right, for it is fromhis estate the allowance must come in all cases.
The decisions of this court may be searched from its organization down and none will be found containing the slightest intimation that under the facts supposed all the common estate remaining after taking out the allowance in lieu of exempt property is not subject to the claims of creditors.
It is not believed that there is any difference in principle in the matter now under consideration between the case supposed and that before us, and the property not withdrawn from creditors and heirs' through the allowance to the wid^w must remain subject to the payment of all community debts of the husband and first wife, simply because in withdrawing so much of the estate from the claims of creditors and heirs the Legislature has not manifested any intention that this shall in any respect operate to relieve from the claims of creditors any part of the estate once charged with the payment of debts, further than this is necessarily done to the extent of the‘allowance;
Suppose the father immediately after the death of the first wife had misappropriated one-half of their common estate, consisting of money or other property that neither heirs nor creditors'could follow, or that he had deliberately destroyed so much of the estate, would it be contended, while this as between the father and children of the first wife would en*200title the latter to her half of the estate undisposed of, that this would relieve any part of the estate still remaining from the claims of creditors? Certainly not, for the statute declares that it all stands charged with all community debts except such part as is exempt from forced sale.
The law, applied to a condition brought about by the volition of husband and wife—marriage—creates a charge upon his estate, whether it consists of his separate or of their community property, at his death in favor of the surviving widow, minor children, and unmarried daughters remaining with the family to the extent of exempt property, or an allowance in lieu thereof if it does not exist in kind, which is conceded to be superior to the claims of creditors or heirs; and this furnishes an instance in which the law permits the act of a husband or father to create a charge upon his estate at his death superior to the claims of creditors.
The law applied to the status creates this charge, but it is not within the power of a survivor of a community to relieve from the charge placed upon it by law any of the common estate.
It may be squandered, destroyed, or in any manner placed where creditors may not be able to reach it, but thé right of creditors to subject it to the payment of their claims can not be denied by heirs on the ground that through some act of the ancestor or common owner> authorized by law, a part or the whole of his estate becomes liable to a claim superior to that of the common creditors of both.
If two persons should contract a joint debt and give mortgage on land or other property held by them as tenants in common to secure it, could it be claimed, in the event of the subsequent marriage and- death of one of them, leaving a widow but none of the property exempted from forced sale, that the surviving debtor was entitled to have his one-half of the mortgaged property released from liability to pay the entire debt on his payment of one-half of it, on the ground that the interest of the deceased co-owner had been applied to raise an allowance for the widow in lieu of exempt property not existing in kind ? To this inquiry there could be but one answer.
Suppose A should borrow money and give his o^,n personal obligation therefor, but should secure that by a mortgage on land owned by himself and B as tenants in common, both executing it; that A should subsequently marry and die, leaving a widow but not the exempt property in kind, and that his share of the mortgaged property was bound to raise the- allowance to his widow in lieu of exempt property. Under such facts could the surviving mortgagor, whose sole obligation is in the nature of a surety, because his property is bound, be heard to claim that he is entitled to have his half of the mortgaged property released on payment of one-half of the mortgage debt, because the law had applied the interest of his comortgagor, the real debtor, to a claim superior to that secured by' the mortgage? Such a claim could not prevail, simply because by con*201tract the surviving mortgagor had charged his property with the payment of the debt, and he could not have it relieved from this liability because the interest of his comortgagor had been applied by the law to a claim superior to that the mortgage was given to secure.
A charge created by law is as effective as a charge created by contract, and what in cases of this character will not relieve from the one will not relieve from the other.
Illustrations might be given involving all the relations in which property is held in common, all the liabilities arising from contract or growing out of the holding of property charged by law with the payment of debts, as well as liabilities arising from the relations of co-ownership and principal, surety, and creditor, but they would all result in the same inevitable conclusion, that when by contract or operation of a statute a charge is fixed upon property, this can not be released as to a part of the property so charged by reason of the fact that the other part under and per force of the law is subjected to a superior charge.
It matters not that the facts which give the superior charge may have come into existence since the inferior charge arose, if the superior arises from the application of a law, in force when the inferior attached, to a state of facts to which it was contemplated it should apply.
The exemptions to a single man are few and of small value, but if he contracts debts and subsequently marries, the exemptions from forced sale to enforce the payment of those debts will be the exemptions applicable to his condition at the time an effort may be made to subject his property to their payment if there has been no change in the laws regulating exemptions, and if he dies the exemptions or allowances to his widow or family will be determined by the same rule: and this is so simply because the parties knew when debts were created what the law was and contracted with reference to it, and with knowledge that the debtor might marry and thus the extent of his right to exempt property be increased.
As was said in Green v. Crow: “ Creditors have rights to the assets superior to that derived from heirship under the general laws of distribution. But the creditors themselves have no rights against the claim of the widow and children to the allowance; consequently the heirs, whose rights are inferior, can have none.” 17 Texas, 180.
This was said in a case not involving the same facts as this, but it asserts a rule believed to be without exception under the statutes of this State in the absence of such a contract as is provided for in article 2000, Revised Statutes, and nothing to the contrary can be found in th'e former decisions of this court.
The decision in Redding v. Boyd simply holds that the interest inherited by the children of a deceased mother in community property can not be subjected to the payment of a debt contracted by their father after their mother’s death.
*202The administrator in that case was shown to have applied a part of the proceeds of a community estate owned by the intestate and his first wife to a debt contracted after her death—his separate debt—and it was held that in adjusting the rights of the heirs of the wife the sum so owed must be charged to the husband’s interest in the common property, although this might not leave of his estate enough to pay the allowance of a second wife, which must be taken "from the estate of the deceased husband.
It was said in that case that the community interest of the first wife could not “be taxed with an allowance to the widow and child of a subsequent marriage,” and the intimation is that for this the widow should look to the administrator who had improperly applied to the payment of debts a sum which should have gone to the widow and child as an allowance. The correctness of that decision can not be questioned, but it did not involve the question decided in this.
The difference is evident between a holding that an estate can not be charged with debts for which it never was .liable, and a holding that an estate expressly charged by law with liability for a debt may be relieved from that liability witho'ut the consent of the creditor, on the ground that the law subjects the estate of a codebtor also liable to some claim superior to the common indebtedness.
The other cases cited can have no application to the question under consideration further than that they establish the proposition, about which there can be no controversy, that the allowance to a widow and children must be taken from the estate of the deceased husband or father.
It must be conceded that the father could not, directly or indirectly, appropriate to his own benefit or to the benefit of his second wife any part of the share of his children in the common estate which vested in them through inheritance from their mother; but this does not meet the question, for the law may and does appropriate so much of Ms estate as is necessary to make up allowance to his widow; and the fact that this may cast the burden of community indebtedness on the residue of the common estate of the husband and first wife can not make any difference, for over this matter the Legislature had complete control, and heirs can only take as the law permits them to take.
They inherited the share of their mother in the common estate, but took it charged, so far as its creditors were concerned, with the payment of all community debts, and neither the.law nor the act of their father subsequently imposed upon it any other charge; but the law in force at the time of descent cast, on account of the subsequent marriage and death of the father, did fix upon his estate, in whatever consisting, a charge in favor of his surviving widow superior to that of creditors and paramount to the right of the children to have his estate in the common property applied, so far as necessary, to payment of one-half of the community debts.
*203Delivered December 26, 1890.
The difference of opinion in this case probably arises from an effort on the one side to apply what at first view may seem to be equitable principles for the adjustment of the rights of the parties, while on the other it is believed that the statutes leave no room for such application. Whatever equities may have existed between the father and children, it is not believed that any exist between the latter and creditors of the common estate which, would operate to the advantage of the children.
If, however, we could consider the basis of the claims of creditors and of heirs, the equitable principles that would flow from them it is believed would be found to be in entire harmony with the statutes and to furnish the foundation on which they rest.
An heir has no inherent right to the property owned by an ancestor at time of death, but becomes entitled under the law, and what that gives, the heir takes and nothing more.
In the absence of constitutional restraint, the Legislature might provide that the children of a deceased person should take his property freed from the ancestor’s debts; and it has full power, as seems right, to require the heir to take the inheritance .charged with payment of. the ancestor’s debts. That is just what the statutes do, and of this the heirs can have no just ground for complaint. Their equities are not taken away by the enforcement of such a law, even when under the operation of another existing law some part of a fund also once liable for the payment of a part or the whole of the same debt is applied to another purpose deemed of higher standing or more urgent necessity.
It may fairly be presumed that the consideration for just claims held by creditors against an estate went to build up or create the estate, to the maintenance of children, or to some purpose of which they have had the. benefit; and if in a contest between creditors and heirs equitable considerations are to be looked to, can it be that children ought to hold an estate inherited, while creditors udiose money, property, or labor paid for it should go unpaid, even though the law has withdrawn from the reach of such creditors a fund once liable to pay a part or the whole of the debt, and this was appropriated to a purpose in no way pecuniarily beneficial to the heirs?